WINTER, Circuit Judge
(dissenting):
I am in complete agreement with the majority’s admonition that “[i]n situations where the State has been granted the right to retry following the allowance of habeas relief, it should be particularly solicitous of the defendant’s right to a speedy trial.” But, I would conclude that on this record and in accordance with this principle, application of the balancing test of Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), compels defendant’s immediate release.
The record discloses no valid reason for the state’s delay in retrying Ricon on the charge of breaking and entering after he had been adjudged competent to stand trial in April, 1967. During oral argument, however, counsel for the state informed us that he inferred that the trial on the charge of breaking and entering had been delayed until after the trial and conviction for secret assault because the prosecutor had an objective of total imprisonment which he thought Ricon should receive, and Ricon would not have been prosecuted for breaking and entering had his punishment for secret assault fulfilled that objective.* I accept the inference drawn by one having intimate knowledge of the motives and practices of North Carolina prosecutors, but to me the reason inferred was an impermissible one to have delayed the trial. Sentencing is a function of the judiciary, not the prosecutor. Moreover, delay by the prosecutor for the reason of fulfilling the prosecutor’s desired punishment intensifies the anxiety and uncertainty that having an indictment pending for so many years inflicts upon an accused. See Smith v. Hooey, 393 U.S. 374, 379, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969).
I would find bad faith on the part of the state; and when I include bad faith in the balancing test of Barker, the scale is tipped in favor of Ricon notwithstanding his uncertain showing of actual prejudice.

 We were also told that Ricon was scheduled to be released unconditionally on May 7, 1975. If that has occurred, I think that this appeal has become moot.